        Case 4:20-cr-00002-BMM Document 50 Filed 09/15/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 20-02-GF-BMM

                        Plaintiff,
                                            ORDER
           vs.

 JOSHUA DANIEL KAUPANG,

                        Defendant.



      Based upon the United States’ unopposed motion, and good cause appearing

in support thereof,

      IT IS HEREBY ORDERED that the forfeiture allegation is DISMISSED.

      Dated this 15th day of September, 2021.
